Title: To Alexander Hamilton from George Clymer, [19 December 1793]
From: Clymer, George
To: Hamilton, Alexander


[December 19, 1793. “Mr John Witman Collector of the revenue for the County of Bucks informs me that his inspector Mr Collins being about to resign he intends to offer himself to suppy the vacancy.… I cannot refuse at Mr Witman’s instance to note what appear to me his grounds of pretension.… He is considered as respectable in his Character and circumstances, and is doubtless the best collector in the district.… Mr Witman is extremely popular among the Germans whose language he speaks and who form such a vast proportion of the inhabitants of the Survey.”
